
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 96
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 2, 2009
			Mr. Doyle (for
			 himself, Mr. Smith of New Jersey, and
			 Mr. Engel) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Education and Labor and
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Recognizing the importance of autism
		  awareness, supporting efforts to increase funding for research into the causes
		  and treatment of autism and to improve training and support for individuals
		  with autism and those who care for individuals with autism.
	
	
		Whereas autism is a developmental disorder that is
			 typically diagnosed during the first 3 years of life, robbing individuals of
			 their ability to communicate and interact with others;
		Whereas autism affects an estimated 1 in every 150
			 children in the United States;
		Whereas autism is 4 times more likely to occur in boys
			 than in girls;
		Whereas autism can affect anyone, regardless of race,
			 ethnicity, or other factors;
		Whereas it costs approximately $80,000 per year to treat
			 an individual with autism in a medical center specializing in developmental
			 disabilities;
		Whereas the cost of special education programs for
			 school-age children with autism is often more than $30,000 per individual per
			 year;
		Whereas the cost nationally of caring for persons affected
			 by autism is estimated at upwards of $90,000,000,000 per year;
		Whereas despite the fact that autism is one of the most
			 common developmental disorders, many professionals in the medical and
			 educational fields are still unaware of the best methods to diagnose and treat
			 the disorder; and
		Whereas the United Nations has declared April 2 as World
			 Autism Awareness Day, to be observed every year beginning in 2008, increasing
			 public awareness worldwide of the need to support individuals with autism and
			 the family members, teachers, physicians, and other professionals who care for
			 individuals with autism: Now, therefore, be it
		
	
		That the Congress—
			(1)recognizes and commends the parents and
			 relatives of individuals with autism for their sacrifice and dedication in
			 providing for the special needs of individuals with autism and for absorbing
			 significant financial costs for specialized education and support services, as
			 well as health services that are often not reimbursed through insurance
			 coverage;
			(2)supports the goal
			 of increasing Federal funding for aggressive research to learn the root causes
			 of autism, identify those affected by the disorder, determine the best methods
			 of early intervention and treatment, expand programs for individuals with
			 autism across their lifespans, and promote understanding of the special needs
			 of people with autism;
			(3)stresses the need
			 to begin early intervention services soon after a child has been diagnosed with
			 autism, noting that early intervention strategies are the primary therapeutic
			 options for young people with autism, and that early intervention significantly
			 improves the outcome for people with autism and can reduce the level of funding
			 and services needed to treat people with autism later in life;
			(4)supports the
			 Federal Government's more than 30-year-old commitment to provide States with 40
			 percent of the costs needed to educate children with disabilities under part B
			 of the Individuals with Disabilities Education Act;
			(5)supports the
			 Federal Government's commitment to fund services through Medicaid to eligible
			 individuals with autism;
			(6)recognizes the
			 shortage of appropriately trained professionals who have the skills and support
			 necessary to identify, teach, assist, treat, and respond to individuals with
			 autism in community settings;
			(7)recognizes the
			 importance of worker training programs that are tailored to the needs of
			 developmentally disabled persons, including those with autism, and note that
			 people with autism can be, and are, productive members of the workforce if they
			 are given appropriate support, training, and early intervention
			 services;
			(8)stresses that
			 individuals with autism, like other Americans, should have the opportunity to
			 realize their ambitions and lead rewarding lives; and
			(9)joins with the
			 members of the United Nations in promoting awareness of autism spectrum
			 disorders in all regions of the world.
			
